Citation Nr: 1643972	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  10-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney at Law


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this claim is currently with the Cleveland, Ohio RO.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In April 2013, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  In August 2016, the Veteran was advised that the VLJ who presided at the April 2013 Board hearing was no longer employed at the Board.  The Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2015).  In August 2016, the Veteran notified the Board that he did not wish to appear for an additional hearing before the Board.  As such, the appeal will proceed as there is no pending hearing request.  38 C.F.R. § 20.703 (2015).

In a July 2015 decision, in pertinent part, the Board denied service connection for a right knee disability.  The Veteran appealed the July 2015 Board decision that denied service connection for a right knee disability to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated May 2016, the Court granted a Joint Motion for Remand (JMR), which remanded the issue of service connection for a right knee disability back to the Board for development consistent with the JMR.

In compliance with the Court's Orders, the Board now remands the issue on appeal to obtain the necessary VA medical opinion.  This additional development is required in order to assist in development.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran has requested that the case be advanced on the docket due to financial hardship as he is about to be evicted from his house.  See August 2016 Correspondence.  The motion to advance the case on the docket is granted.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2015).


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R.
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran underwent a VA examination in October 2014 to determine the etiology of the right knee degenerative joint disease.  The VA examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by service.  The October 2014 VA examiner's rationale was, in pertinent part, that the Veteran's separation examination showed no right knee pathology or complaints and that "[p]er [history] he continued with pain, but no documentation is provided beyond the 1988 exam and consult."

However, as further noted by the parties of the JMR, the Veteran had multiple episodes of trauma, twisting and intermittent swelling.  A July 1978 note described trauma to the right knee, patient was in motorcycle accident last night and there was marked swelling of the right knee with moderate effusion and discoloration.  The assessment was ligamentous soft tissue injury.  An x-ray was ordered of the right knee in July 1978 after a bike fell onto the right knee.  No fracture was noted.  In November 1978 the Veteran again reported right knee pain that he noticed after he hit a curb while jogging and twisted his knee.  The assessment was rule out ligament tear and an x-ray of the right knee was ordered in November 1978 after the Veteran twisted the knee severely.  No evidence of fracture, dislocation or other bony pathology was present at that time.  A March 1979 record noted he was seen after a motorcycle accident and was treated for road burns to the right arm and knee.  The record further reflects he complained of a chronic problem with the right knee in March 1979 and reported a history of multiple episodes of trauma and twisting of the knee with intermittent swelling.  The impression was right knee effusion with possible meniscal injury and he was placed on a temporary limited profile in March 1979 for right knee effusion.  On the May 1979 Report of Medical History the Veteran reported a history of swollen or painful joints and cramps in the legs.  Although the May 1979 separation examination described the lower extremities as normal the physician indicated in the notes that the swollen joint refers to right knee injury from football in 1975, still with sporadic episodes of edema treated with physical therapy.  

Despite the above, the October 2014 VA examiner stated that the Veteran's separation examination showed no right knee pathology or complaints, which is a direct contradiction to the physician's notation that the swollen joint referred to the right knee that still had sporadic episodes of edema.  As such, the VA examiner based the medical opinion on an inaccurate factual basis because the evidence of record, particularly the Veteran's May 1979 Report of Medical History, demonstrates that the Veteran complained of symptoms associated with the right knee at the time of separation.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Barr, 21 Vet. App. at 311 (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the current right knee disability.

Accordingly, the issue of service connection for a right knee disability is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Forward the claims file, to include on VBMS and Virtual VA, to an appropriate VA examiner.  The VA examiner should note such review in the examination report.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

For the diagnosis of right knee degenerative joint disease, the VA examiner should offer the following opinion:

Is it as likely as not (50 percent probability or greater) that any diagnosed right knee degenerative joint disease, had its onset in service?

In rendering the requested opinion, the VA examiner should specifically comment on 
a) The motorcycle accident in July 1978 when the veteran was seen after a bike fell on his right knee
b) The twist injury to the right knee in November 1979
c) The motorcycle accident in March 1979
d) the Veteran's complaints of right knee swelling, edema, and leg cramps on the May 1979 Report of Medical History form that was completed by the Veteran at separation.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeal for service connection for a right knee disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

